Order, Supreme Court, Bronx County (Yvonne Gonzalez, J.), entered July 8, 2005, which, to the extent appealed from as limited by the briefs, denied petitioner leave to sue respondent MVAIC and Farm Family Insurance Company, unanimously affirmed, without costs.
Eetitioner failed to provide certain required information to *470MVAIC when she filled out her notice of intention to make a claim. Even after being advised of the omissions, she failed to supplement the form with the necessary information. Among the missing information was establishment that she was a “qualified person” (Insurance Law § 5211 [a] [1]), which would have required proof of her New York residency (Insurance Law § 5202 [b] [i]) in light of her South Carolina address. Nor did she demonstrate, as evident from the record, that she undertook reasonable efforts to establish the uninsured status of the vehicle’s owner or operator (Insurance Law § 5208 [a] [1] [B]; [3] [A] [ii]). Concur — Tom, J.E, Mazzarelli, Andrias, Marlow and Gonzalez, JJ.